                      Case 1:20-cv-03460-KBJ Document 55 Filed 05/07/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                             __________ District of __________


                          Carter Page                          )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-03460-KBJ
                    James Comey, et al.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Peter Strzok                                                                                                 .


Date:          05/07/2021                                                                /s/ Aitan Goelman
                                                                                         Attorney’s signature


                                                                               Aitan Goelman (D.C. Bar No. 446636)
                                                                                     Printed name and bar number
                                                                                  ZUCKERMAN SPAEDER LLP
                                                                                  1800 M Street, NW, Suite 1000
                                                                                     Washington, DC 20036

                                                                                               Address

                                                                                    agoelman@zuckerman.com
                                                                                            E-mail address

                                                                                          (202) 778-1800
                                                                                          Telephone number

                                                                                          (202) 822-8106
                                                                                             FAX number
